Abatement Order filed August 2, 2022




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                                NO. 14-22-00019-CV
                                   ____________

      BAYTOWN AGAPE COMMUNITY SERVICES, INC., Appellant

                                        V.

                        CITY OF BAYTOWN, Appellee


                   On Appeal from the 133rd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2010-18127

                            ABATEMENT ORDER

      On July 22, 2022, appellee filed an unopposed motion to extend time to file
appellee’s brief because they are engaged in settlement negotiations. Accordingly,
we issue the following order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until September 26, 2022. The appeal will be reinstated on this
court’s active docket at that time, or when the parties file a motion to dismiss the
appeal or other dispositive motion. The court will also consider an appropriate
motion to reinstate the appeal filed by any party, or the court may reinstate the
appeal on its own motion.

                                      PER CURIAM

Panel Consists of Chief Justice Christopher and Justices Wise and Jewell.